Citation Nr: 0604019	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-07 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

1.  Entitlement to an effective date prior to October 7, 2002 
for the grant of the 100 percent schedular rating for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Retroactive compensation benefits less than 100 percent 
for the service-connected PTSD, back to January 1993.

(The issue of eligibility for payment of attorney fees from 
past-due benefits resulting from a May 2003 decision is being 
addressed in a separate document of this date.)  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law
ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

The previously unaddressed matter of retroactive compensation 
benefits less than 100 percent for the service-connected PTSD 
is the subject of the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The service-connected PTSD is not shown to have been 
productive of total and social impairment before October 7, 
2002.  





CONCLUSION OF LAW

An effective date prior to October 7, 2002 for the grant of a 
100 percent rating for the service-connected PTSD is not 
assignable.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his PTSD.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter dated in October 2002.  By these 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" was issued prior to the 
appealed rating decision.  Moreover, as indicated, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this matter as developed 
in this Board decision.  Rather, remanding this matter back 
to the RO for further VCAA development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

38 U.S.C.A. § 5110 sets forth the statutory guidelines for 
the determination of an effective date of an award of 
disability compensation.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o).  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  

In this case, the veteran's initial claim for service 
connection for PTSD was made in a January 20, 1993 letter.  

A March 1993 VA treatment record contains a diagnosis of 
major depression and rule out PTSD.  The veteran was noted to 
have severe depression, with no homicidal or suicidal 
ideation and no evidence of hallucinations or delusions.  A 
Global Assessment of Functioning (GAF) score was not 
rendered.  

In June 1993, the veteran was hospitalized at a VA facility 
for hallucinations and delusional behavior.  He was diagnosed 
with atypical bipolar disorder, with manic features; a 
history of mixed anxiety and depression; and a history of 
major affective disorder.  

The examining doctor assigned a GAF score of 10 at admission 
and estimated the highest GAF score in the past year to be 
80.  However, the examining doctor made no mention of PTSD.  

The July 1993 VA psychiatric examination revealed "mild-to-
moderate" PTSD, delayed; status post affective disorder; and 
anxiety disorder, in partial remission.  The examiner did not 
render a GAF score.  

In April 1997, the veteran was hospitalized at a VA facility 
for depression with suicidal ideation.  His treatment during 
the hospitalization addressed crying spells, irritability, 
and anxiousness.  

The veteran was diagnosed with depressive disorder and 
anxiety disorder, and a current GAF score of 30 was rendered, 
along with a notation of a highest GAF score of 40 in the 
past year.  No mention was made of PTSD.  

A report of VA hospitalization from September to October of 
1997 reflects that the veteran had been admitted for suicidal 
ideation.  The report contains a diagnosis of organic brain 
syndrome, not otherwise specified, and a GAF score of 50 was 
assigned.  

The treating physician indicated that the veteran was 
"incompetent" and "unemployable."  The report, however, 
primarily addressed the veteran's dementia and memory 
impairment, with again no specific mention of PTSD.  

Based on this evidence, the Board, in a January 1998 
decision, denied the veteran's claim of service connection 
for PTSD.  

This decision was vacated in an April 1999 United States 
Court of Appeals for Veterans Claims (Court) order, and the 
Board subsequently remanded this case back to the RO in 
November 1999.  

In May 2002, in accordance with the Board's remand, the RO 
afforded the veteran a VA PTSD examination.  The examiner, 
who reviewed the claims file, diagnosed chronic PTSD of 
delayed onset and bipolar disorder, not otherwise specified.  

Also, the examiner noted that the PTSD symptoms were 
"primary" at the present time and that the veteran had a 
history of bipolar disorder and mood difficulties "which 
[might] be somewhat intertwined with his PTSD."  

A GAF score of 54 was assigned, and the examiner noted that 
this score was indicative of a moderate level of social and 
occupational impairment, as well as moderate symptoms of 
PTSD.  

Subsequently, in a July 2002 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation as of January 20, 1993.  The veteran was notified 
of this grant in August 2002.  

In a document dated on October 7, 2002, the veteran's then-
representative notified the RO that he wished "to re-open 
his claim of 9411 PTSD for an increase."  

The veteran underwent a VA PTSD examination in April 2003.  
The examiner noted that the veteran was preoccupied with 
flashbacks and nightmares and diagnosed PTSD, with a GAF 
score of 40 assigned.  The examiner further indicated that 
the veteran had major impairments of judgment, thinking and 
mood.  

Also, the veteran was noted to adapt poorly to stress and to 
be socially withdrawn.  His industrial capacity and social 
functioning were described as severely impaired, and his 
prognosis was "guarded."  

Based on this examination report, the RO, in a May 2003 
rating decision, assigned a 100 percent evaluation for the 
service-connected PTSD as of October 7, 2002, the date that 
the veteran's claim for an increase was noted by the RO to 
have been received.  The veteran's present appeal arose from 
this decision.  

The RO has cited October 7, 2002 as the date of a claim for 
increase, as the veteran applied for an increased evaluation 
on that date.  

The submission on this date was received approximately two 
months after notification of the July 2002 rating decision 
granting service connection for PTSD and assigning an initial 
30 percent evaluation.  

However, for an earlier effective date for the grant of a 100 
percent evaluation for the service-connected PTSD to be 
granted, there must be evidence showing that entitlement to 
that benefit arose prior to October 7, 2002.  

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003), effective beginning on November 7, 1996, a 
100 percent disability evaluation is warranted for PTSD when 
it is productive of total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name.  

The veteran's PTSD was diagnosed in VA examination reports 
from July 1993 and May 2002.  However, the veteran's 
examiners described his PTSD as not more than moderately 
disabling.  

There is no evidence of record showing that the veteran's 
PTSD was a causal factor leading to hospitalizations in 1993 
and 1997, as the reports of such hospitalizations addressed 
separate, nonservice-connected mental disorders.  

While the VA examiner from May 2002 noted bipolar disorder 
and mood difficulties "which [might] be somewhat intertwined 
with [the veteran's] PTSD," this examiner (who reviewed the 
claims file) found only a moderate level of impairment in 
social and industrial functioning as well as moderate 
symptoms of PTSD.  

Accordingly, the preponderance of the evidence is against the 
claim for an effective date prior to October 7, 2002 for the 
grant of the 100 percent schedular rating for the service-
connected PTSD, and this claim must be denied.  



ORDER

An effective date prior to October 7, 2002 for the grant of a 
100 percent schedular rating for the service-connected PTSD 
is denied.  



REMAND

In July 2003, the veteran's attorney filed what was 
characterized as a Notice of Disagreement with the assigned 
30 percent rating for the service-connected PTSD and 
requested a retroactive rating back to January 1993.  

The Board finds on review of the record that this matter has 
not been specifically addressed by the RO in connection with 
the current appeal.  Such action is necessary as to this 
matter prior to further appellate consideration by the Board.  

Accordingly, this matter is REMANDED back to the RO for 
appropriate action:

The RO should take all indicated steps to 
fully address the statements advanced on 
behalf of the veteran in the document 
received in July 2003 and any other 
documents regarding the question of 
retroactive compensation benefits for the 
service-connected PTSD.  This should 
include providing the veteran and his 
attorney with an appropriate Supplemental 
Statement of the Case and affording them 
an opportunity to respond thereto.  

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


